     Case 2:20-cv-01206-JJT-MHB Document 58 Filed 02/24/21 Page 1 of 6



 1   Daniel P. Struck, Bar No.012377
     Nicholas D. Acedo, Bar No. 021644
 2   Ashlee B. Hesman, Bar No. 028874
     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3   3100 West Ray Road, Suite 300
     Chandler, Arizona 85226
 4   Telephone: (480) 420-1600
     dstruck@strucklove.com
 5   nacedo@strucklove.com
     ahesman@strucklove.com
 6
     Attorneys for Defendant Sean Mendoza
 7
 8                            UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF ARIZONA
10   The Estate of Melonee Duval, et al.,                 No. CV-20-01206-PHX-JJT (MHB)
11                                          Plaintiffs,      DEFENDANT MENDOZA’S
                                                               MOTION TO DISMISS
12                 v.                                          PLAINTIFFS’ SECOND
                                                              AMENDED COMPLAINT
13   United States of America, et al.,
14                                       Defendants.
15
16          Pursuant to Rules of Civil Procedure 12(b)(5) and (6), Defendant Sean Mendoza
17   moves to dismiss: (1) all claims to the extent they are based on Mendoza’s status as a federal
18   actor because Plaintiffs have not complied with the service requirements in Rule 4(i)(3);
19   and (2) Count One because negligent use of force is not a cognizable claim in Arizona. This
20   Motion is supported by the following Memorandum of Points and Authorities.
21                      MEMORANDUM OF POINTS AND AUTHORITIES
22   I.     Plaintiffs’ Allegations.
23          On June 19, 2019, a law enforcement task force, consisting of officers from the
24   Maricopa County Sheriff’s Office (“MCSO”), the United States Marshals Service, and the
25   Federal Bureau of Investigation, was surveilling Ernesto Izaguirre, who had a warrant for
26   his arrest. (Dkt. 53, ¶¶ 35, 44, 48.) When the pick-up truck he was riding in stopped at an
27   intersection, the task force surrounded the pick-up truck and began “ramming” it. (Id.,
28
     Case 2:20-cv-01206-JJT-MHB Document 58 Filed 02/24/21 Page 2 of 6



 1   ¶¶ 28, 46, 62–65, 86–87.) Plaintiffs allege that, “[w]ithin seconds,” task force members,
 2   including Sean Mendoza, “fired lethal rounds” into the pick-up truck without provocation.
 3   (Id., ¶¶ 90–103, 105, 107, 109.) Several rounds struck the driver of the pick-up truck,
 4   Melonee Duval, ultimately killing her. (Id., ¶¶ 2, 119, 123.)
 5          Plaintiffs are Duval’s estate, mother, and three children. (Id., ¶¶ 5–9.) They allege
 6   that, at the time of the incident, Mendoza was a “sworn law enforcement deputy with the
 7   MCSO” and “acting within the course and scope of his [MCSO] employment” and therefore
 8   a “state actor” and also “acting on behalf of, and as an agent of, the United States
 9   Government, as a deputized agent of the United States Marshals Service and/or the Federal
10   Bureau of Investigation.” (Id., ¶¶ 14–15.) 1 Maricopa County and MCSO Sheriff Penzone
11   (in his official capacity) are also sued. (Id., ¶¶ 10–11.)
12          Count One is a state law wrongful-death claim. See A.R.S. § 12-611 et seq.
13   Plaintiffs allege that “Defendants” acted negligently “by using unnecessary and
14   unreasonable use of their vehicles and discharge of their firearms.” (Id., ¶ 154.) Count Two
15   is a Fourth Amendment excessive-force claim. It is brought pursuant to both § 1983 and
16   Bivens, depending on Mendoza’s status as a state or federal actor:
17                 To the extent Sean Mendoza was acting under color of state law
                   for and on behalf of Defendants Penzone and Maricopa County,
18                 this count is authorized and made pursuant to 42 U.S.C. §1983.
                   To the extent Sean Mendoza is certified or considered to be a
19                 federal officer deputized by the Federal Bureau of
                   Investigations or US Marshall’s service, this count is authorized
20                 by Bivens v. Six Unkown [sic] Agents of the Federal Bureau of
                   Narcotics, 403 U.S. 388 (1971) and is known as a Bivens action.
21
     (Id., ¶ 177.) Count Three is a Fourteenth Amendment familial-association claim, which
22
     makes the same alternative allegation (§ 1983 and Bivens). (Id., ¶ 194.) Count Four is
23
     brought only against Maricopa County and Sheriff Penzone. (Id., ¶¶ 198–217.)
24
25
26
27          1
             Plaintiffs’ counsel has informed counsel for Defendant Mendoza that Plaintiffs are
28   not pursuing an official-capacity claim against him. (See Dkt. 53, ¶ 14.)

                                                     2
     Case 2:20-cv-01206-JJT-MHB Document 58 Filed 02/24/21 Page 3 of 6



 1   II.    Legal Argument.
 2          A.     The Court Should Dismiss All Claims to the Extent They Are Based on
                   Allegations That Mendoza Was a Federal Officer Because Plaintiffs
 3                 Have Not Effectuated Proper Service.
 4          Counts One, Two, and Three are based in part on Plaintiffs’ allegation that Mendoza

 5   was acting as a federal officer at the time of the incident. (Dkt. 17, ¶¶ 15, 177, 194.) Rule

 6   4(i)(3) provides: “To serve a United States officer or employee sued in an individual

 7   capacity for an act or omission occurring in connection with duties performed on the United

 8   States’ behalf … a party must serve the United States and also serve the officer or

 9   employee.” Fed. R. Civ. P. 4(i)(3). “To serve the United States, a party must:

10                 (A)(i) deliver a copy of the summons and of the complaint to
                   the United States attorney for the district where the action is
11                 brought--or to an assistant United States attorney or clerical
                   employee whom the United States attorney designates in a
12                 writing filed with the court clerk--or
13                    (ii) send a copy of each by registered or certified mail to the
                      civil-process clerk at the United States attorney’s office;
14
                   (B) send a copy of each by registered or certified mail to the
15                 Attorney General of the United States at Washington, D.C.; and
16                 (C) if the action challenges an order of a nonparty agency or
                   officer of the United States, send a copy of each by registered
17                 or certified mail to the agency or officer.
18   Fed. R. Civ. P. 4(i)(1) (emphasis added).

19          Although Plaintiffs served Mendoza individually (Dkt. 8), there is no indication that

20   they have properly served the United States—i.e., the Arizona United States Attorney and

21   the Attorney General of the United States—by delivering to them a copy of the summons

22   against Mendoza (Dkt. 4-1). They delivered only a copy of the summons against the United

23   States. 2 (Dkt. 56, 56-1, 56-2; see also Dkt. 54, 54-1.) Thus, they have still failed to

24   effectuate service of process. See Craddock v. Hennessee, No. 1:09-CV-14, 2010 WL

25   3851555, at *1–2 (E.D. Tenn. Sept. 27, 2010) (plaintiff suing city police officer who was

26   acting as a federal task force officer was required to comply with Rule 4(i)(3)).

27          2
             Plaintiffs purportedly delivered a copy of the Second Amended Complaint. (Dkt.
28   56, 56-1, 56-2.)

                                                    3
     Case 2:20-cv-01206-JJT-MHB Document 58 Filed 02/24/21 Page 4 of 6



 1          B.     The Court Should Dismiss Count One.
 2          A complaint must contain a “short and plain statement of the claim showing that the

 3   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This “demands more than an

 4   unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S.

 5   662, 678 (2009) (citation omitted). “A pleading that offers labels and conclusions or a

 6   formulaic recitation of the elements of a cause of action will not do. Nor does a complaint

 7   suffice if it tenders naked assertions devoid of ‘further factual enhancement.” Id. at 678

 8   (internal quotation marks and citation omitted). “Threadbare recitals of the elements of a

 9   cause of action, supported by mere conclusory statements, do not suffice.” Id. at 662.

10          A complaint must allege sufficient factual matter that is “plausible on its face.” Id.

11   at 678. Plausibility requires more than a “sheer possibility that a defendant has acted

12   unlawfully.” Id. Where a complaint pleads facts that are “merely consistent with” a

13   defendant’s liability, it “stops short of the line between possibility and plausibility of

14   ‘entitlement to relief.’” Id. Although in ruling on a Rule 12(b) motion to dismiss, the Court

15   must accept factual allegations in the complaint as true, it is not “required to accept as true

16   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

17   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). A

18   complaint must plead “factual content that allows the court to draw the reasonable inference

19   that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.

20          Count One is grounded in Plaintiffs’ allegation that Mendoza was negligent in

21   ramming his police vehicle into Duval’s pick-up truck and shooting her. (Dkt. 29, ¶ 154.)

22   In Arizona, however, a plaintiff “cannot base a negligence claim on an intentional use of

23   force nor on a law enforcement officer’s negligent ‘evaluation’ of whether to intentionally

24   use force.” Liberti v. City of Scottsdale, 816 F. App’x 89, 91 (9th Cir. 2020) (quoting Ryan

25   v. Napier, 425 P.3d 230, 236 (Ariz. 2018)); see also Leibel v. City of Buckeye, 364 F. Supp.

26   3d 1027, 1045 (D. Ariz. 2019) (“[T]he Arizona Supreme Court held in Ryan v. Napier …

27   that the ‘negligent use of intentionally inflicted force’ is not ‘a cognizable claim.’”).

28   Although negligence may be premised on conduct “that is independent of the intentional

                                                    4
     Case 2:20-cv-01206-JJT-MHB Document 58 Filed 02/24/21 Page 5 of 6



 1   use of physical force,” e.g., when a K-9 officer “unintentionally” drops the canine’s leash,
 2   see Napier, 425 P.3d at 238, ¶ 31, Plaintiffs do not allege any unintentional conduct. Rather,
 3   they affirmatively allege that Mendoza’s conduct was intentional. (Dkt. 29, ¶¶ 66, 70, 73,
 4   83–84, 107, 117–118.) Therefore, Plaintiffs’ wrongful-death claim must be dismissed. 3
 5   III.   Conclusion.
 6          For these reasons, the Court should dismiss all claims to the extent they are based on
 7   Mendoza’s status as a federal actor (for failure to effectuate service) and Count One (for
 8   failure to state a claim).
 9          DATED this 24th day of February, 2021.
10                                               STRUCK LOVE BOJANOWSKI & ACEDO, PLC
11
12                                               By      /s/ Nicholas D. Acedo
                                                      Daniel P. Struck
13                                                    Nicholas D. Acedo
                                                      Ashlee B. Hesman
14                                                    3100 West Ray Road, Suite 300
                                                      Chandler, Arizona 85226
15
                                                      Attorneys for Defendant Sean Mendoza
16
17                                CERTIFICATE OF CONFERRAL
18          Pursuant to LRCiv 12.1(c), undersigned counsel certifies that, before filing this
19   Motion, counsel notified Plaintiffs’ counsel of the issues asserted in Section II.B (failure to
20   state a claim) but the parties were unable to agree that the Second Amended Complaint was
21   curable in any part by a permissible amendment.
22
23                                                  /s/ Nicholas D. Acedo
24
25
26
            3
27            Mendoza notes that, if it is conclusively demonstrated that he was a federal actor
     and not a state actor, he is immune from state tort law liability under the Federal Tort Claims
28   Act. See M.J. ex rel. Beebe v. United States, 721 F.3d 1079, 1083–84 (9th Cir. 2013).

                                                      5
     Case 2:20-cv-01206-JJT-MHB Document 58 Filed 02/24/21 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on February 24, 2021, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   J. Tyrrell Taber           ttaber@burgsimpson.com
     Scott A. Ambrose           sambrose@burgsimpson.com
 5   Shiloh K. Hoggard          shiloh@hoggard-law.com
     Ann T. Uglietta            uglietta@mcao.maricopa.gov
 6   Jonathan C. Simon          simonj@mcao.maricopa.gov
 7         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
 8   System:
 9         N/A
10                                            /s/ Nicholas D. Acedo
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  6
